UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35213 KiOR, INC. (Exact name of registrant as specified in its charter) Delaware 51-0652233 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13001 Bay Park Road Pasadena, Texas 77507 (Address of principal executive offices) (Zip Code) Tel: (281)694-8700 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Exchange Act: Title of class Name of each exchange on which registered Class A Common Stock, $0.0001par value Nasdaq Global Select Market Securities registered pursuant to Section12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ There were59,065,311 and51,008,834 shares of the registrant’s ClassA and Class B common stock, respectively, outstanding on November 5, 2013. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets — September 30, 2013 and December 31, 2012 5 Condensed Consolidated Statements of Operations and Comprehensive Loss — Three and Nine Months Ended September 30, 2013 and 2012 6 Condensed Consolidated Statements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) 7-9 Condensed Consolidated Statements of Cash Flows — Nine Months Ended September 30, 2013 and 2012 10-11 Notes to Condensed Consolidated Financial Statements 12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 43 ITEM 4. Controls and Procedures 43 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 44 ITEM 1A. Risk Factors 44 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 ITEM 6. Exhibits 46 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act of 1934, as amended, that involve substantial risks and uncertainties. All statements other than statements of historical fact contained in this Quarterly Report, including statements regarding our future results of operations and financial position, business strategy and plans and our objectives for future operations, are forward-looking statements. The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs. In particular, forward-looking statements in this Quarterly Report include statements about: • our ability to obtain additional debt and/or equity financing on acceptable terms, if at all; • the sufficiency of our cash to meet our liquidity needs; • our ability to continue as a going concern; • the timing of and costs related to achieving steady-state operations at our initial scale commercial production facility in Columbus, Mississippi; • our ability to continuously operate our facilities without delay or shutdowns; • the timing of and costs related to production and generation of revenues at our initial scale commercial production facility in Columbus; • the timing of and costs related to the construction and commencement of operations at our planned second initial scale commercial production facility; • the ability of our second initial scale commercial facility in Columbus to accelerate the achievement of positive cash from operations and reduce the need for capital from external sources and the risk attendant to such financing; • the ability of our second initial scale commercial facility in Columbus to leverage resources from and synergies with our first initial scale commercial facility in Columbus; • the effects that improvements to our technology will have on the Columbus expansion; • the accuracy of our estimates regarding expenses, construction costs, future revenue and capital requirements; • the expected production costs of our cellulosic gasoline, diesel and fuel oil, including our ability to produce cellulosic gasoline and diesel without government subsidies and on a cost-effective basis; • the anticipated performance attributes of our cellulosic gasoline, diesel and fuel oil; • our projected yield for our fuels produced by our technology platform; • achievement of advances in our technology platform and process design, including improvements to our yield; • our ability to produce cellulosic gasoline and diesel at commercial scale; • our ability to obtain feedstock at commercially acceptable terms; • our ability to locate production facilities near low-cost, abundant and sustainable feedstock; • the future price and volatility of petroleum-based products and competing renewable fuels and of our current and future feedstocks; • government policymaking and incentives relating to renewable fuels; • our ability to obtain and retain potential customers for our cellulosic gasoline, diesel and fuel oil; and • our ability to hire and retain skilled employees. 3 These forward-looking statements are subject to a number of important risks, uncertainties and assumptions. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this Quarterly Report may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. The following important factors, among others, could cause actual results to differ materially and adversely from those contained in forward-looking statements made in this Quarterly Report: our ability to raise additional capital in order to fund our current operations, build our planned second initial scale commercial production facility and expand our business; our ability to satisfy the conditions necessary to receive the future amounts committed in our two private placements; the timing for completing the construction of our second initial scale commercial facility; our ability to increase our capacity and yields at our commercial facilities; the ability of our second initial scale commercial facility to leverage resources from and synergies with our first initial scale commercial facility; the cost-competitiveness and market acceptance of our products; the availability of cash to invest in the ongoing needs of our business; our ability to successfully commercialize our cellulosic gasoline, diesel and fuel oil; our ability to effectively scale our proprietary technology platform and process design; the cost of constructing, operating and maintaining facilities necessary to produce our cellulosic gasoline, diesel and fuel oil in commercial volumes; the ability of our initial-scale commercial production facility, in which we are in the process of bringing to “steady state” operations, to satisfy the technical, commercial and production requirements under offtake agreements relating to the sale of cellulosic gasoline, diesel and fuel oil; market acceptance of our cellulosic gasoline, diesel and fuel oil; the ability of our initial-scale commercial production facility to produce fuel on time and at expected yields; changes to the existing governmental policies and initiatives relating to renewable fuels; and our ability to obtain and maintain intellectual property protection for our products and processes, as well as other risks and uncertainties described in “Risk Factors” in Item 1A of Part II below and in Item 1A of Part I of our Annual Report on Form 10-K for the year ended December 31, 2012 and in Item 1A of Part II of our Quarterly Report on Form 10-Q for the quarter ended June 30, 2013. Moreover, we operate in a competitive and rapidly changing environment in which new risks emerge from time to time. It is not possible for our management to predict all risks. We cannot guarantee that the events and circumstances reflected in the forward-looking statements will occur or be achieved. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. We undertake no obligation to update publicly any forward-looking statements for any reason after the date of this Quarterly Report, except to the extent required by law. References Unless the context requires otherwise, references to "KiOR," "we," the "company," "us" and "our" in this Quarterly Report on Form 10-Q refers to KiOR, Inc., and its subsidiaries. 4 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Balance Sheets (Amounts in thousands, except share data) (Unaudited) September 30, 2013 December 31 , 2012 Assets Current assets: Cash and cash equivalents $ $ Restricted cash - Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities, Preferred Stock and Stockholders’ Equity Current liabilities: Current portion of long-term debt $ Accounts payable Accrued capital expenditures Other accrued liabilities Total current liabilities Related party long-term debt with Alberta Lenders/Khosla, net of discount of $16,759 and $8,171 at September 30, 2013 and December 31, 2012, respectively Long-term debt, less current portion, net of discount of $27,040 and $28,954 at September 30, 2013 and December 31, 2012, respectively Other liabilities 64 Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock — $0.0001 par value; 2,000,000 shares authorized at September 30, 2013 and December 31, 2012; none issued and outstanding - - Class A common stock, $0.0001 par value; 250,000,000 shares authorized at September 30, 2013 and December 31, 2012; 55,804,295 and 51,873,679 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively 5 4 Class B common stock, $0.0001 par value; 70,800,000 shares authorized at September 30, 2013 and December 31, 2012; 51,011,367 and 53,510,301 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively 5 6 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 5 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Period from July 23, 2007 (Date of Inception) through September 30, Revenues: Product revenue $ $ - $ $ - $ Renewable identification number revenue - - Total revenues - - Operating expenses: Cost of product revenue $ $ - $ $ - $ Research and development expenses General and administrative expenses Total operating expenses Loss from operations ) Other income (expense), net: Interest income - 4 1 13 Beneficial conversion feature expense related to convertible promissory note - ) Interest expense, net of amounts capitalized ) - ) ) ) Foreign currency loss - ) Loss from change in fair value of warrant liability - ) Other income (expense), net ) 4 ) ) ) Loss before income taxes ) Income tax expense: Income tax expense – current - ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share of Class A common stock, basic and diluted $ ) $ ) $ ) $ ) Net loss per share of Class B common stock, basic and diluted $ ) $ ) $ ) $ ) Weighted-average Class A and B common shares outstanding, basic and diluted Other comprehensive loss: Other comprehensive loss - Comprehensive loss $ ) $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements 6 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) (Amounts in thousands, except per share data) (Unaudited) Convertible Preferred Stock Class A Common Stock Class B Common Stock, formerly common stock Addt’l Paid-in-Capital Deficit Accum During the Dev. Stage Acc. Other Comp. Income Total Stockholders’ Equit (Deficit) Shrs $ Shrs $ Shrs $ Issuance of Series A convertible preferred stock $ - $ - Receivable from Series A convertible preferred stockholder - ) - Issuance of common stock - 1 - - Net loss - ) - ) Balance at December 31, 2007 $ - $ - $ 1 $ $ ) $ - $ Collection of receivable from Series A convertible preferred stockholder - Issuance of Series A convertible preferred stock $ $ $ - $ - $ - $ - $ - $ - $ - $ - Issuance of Series A-1 convertible preferred stock - Net loss - ) - ) Other comprehensive income - 93 93 Balance at December 31, 2008 $ - $ - $ 1 $ $ ) $ 93 $ ) Stock-based compensation- options - Net loss - ) - ) Other comprehensive income - Balance at December 31, 2009 $ - $ - $ 1 $ $ ) $ $ ) Stock-based compensation- options - Stock options exercised - 43 - - 43 Stock-based compensation- Common and Class A common stock - - 60 - Issuance of Series B convertible preferred stock - Issuance of warrants on common stock - Net loss - ) - ) Other comprehensive loss - ) ) Balance at December 31, 2010 $ 60 $ - $ 2 $ $ ) $ - $ ) See accompanying notes to consolidated financial statements 7 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) (continued) (Amounts in thousands, except per share data) (Unaudited) Convertible Preferred Stock Class A Common Stock Class B Common Stock, formerly common stock Addt’l Paid-in- Deficit Accum During the Dev. Acc. Other Comp. Total Stockholders’ Equity Shrs $ Shrs $ Shrs $ Capital Stage Income (Deficit) Balance at December 31, 2010 $ 60 $ - $ 2 $ $ ) $ - $ ) Issuance of Class A Common Stock - Public Offering, net of offering costs - - 1 - Common Stock Issued - Restricted - - 70 - Stock Based Compensation - Options - Stock Based Compensation - Restricted - Stock Options/Warrants Exercised - Exercised options converted from class B to class A - - - ) - Issuance of Series C Convertible Preferred Stock - Conversion of Series A Convertible Preferred Stock ) ) - - 2 - - Conversion of Series A-1 Convertible Preferred Stock ) ) - - 2 - - Conversion of Series B Convertible Preferred Stock ) ) 2 - Conversion of Series C Convertible Preferred Stock ) ) 1 - Conversion of Convertible Preferred Stock Warrants Liability - Beneficial Conversion Feature on Issuance of Series C Convertible Preferred Stock and Stock Warrants - Deemed Dividend Related to the Beneficial Conversion Feature on Series C Convertible Preferred Stock and Stock Warrants - ) - - ) Net loss - ) - ) Balance at December 31, 2011 - $ - $ 4 $ 6 $ $ ) $ - $ Common Stock Issued - Restricted - Equity Bonus Grant - - 45 - Stock Based Compensation - Options - Stock Based Compensation - Restricted - Stock Options/Warrants Exercised - Shares converted from class B to class A - - - ) - Issuance of warrants on common stock - Net loss - ) - ) Balance at December 31, 2012 - $ - $ 4 $ 6 $ $ ) $ - $ See accompanying notes to consolidated financial statements 8 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) (continued) (Amounts in thousands, except per share data) (Unaudited) Convertible Preferred Stock Class A Common Stock Class B Common Stock, formerly common stock Addt'l Paid-in- Deficit Accum During the Dev. Acc. Other Comp. Total Stockholders' Equity Shrs $ Shrs $ Shrs $ Capital Stage Income (Deficit) Balance at December 31, 2012 - $ - 51,874 $ 4 53,510 $ 6 $ 385,812 $ ) $ - $ 159,008 Common Stock Issued - Restricted - - 1,013 - Stock Based Compensation - Options - 2,724 - - 2,724 Stock Based Compensation - Restricted - 7,973 - - 7,973 Stock Options/Warrants Exercised - - 193 - 225 - 523 - - 523 Shares converted from class B to class A - - 2,724 1 ) (1 ) - Issuance of warrants on common stock - 13,653 - - 13,653 Net loss - ) - ) Balance at September 30, 2013 - $ - 55,804 $ 5 51,011 $ 5 $ 410,685 $ ) $ - $ 70,984 See accompanying notes to consolidated financial statements 9 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Nine Months Ended September 30, Period from July 23, 2007 (Date of Inception) through September 30, 2013 Cash flows used in operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Stock-based compensation Non cash compensation from warrants issued on common stock - - Beneficial conversion feature - - Derivative fair value adjustments - - Interest expense - Amortization of debt discount - Non cash equity bonus - Amortization of prepaid insurance - Changes in operating assets and liabilities Inventories ) ) Prepaid expenses and other current assets ) ) ) Accounts payable ) Accrued liabilities Net cash used in operating activities ) ) ) Cash flows used in investing activities Purchases of property, plant and equipment ) ) ) Purchases of intangible assets - ) ) Restricted cash ) - ) Net cash used in investing activities ) ) ) Cash flows from financing activities Proceeds from issuance of convertible promissory note to stockholder - - Proceeds from equipment loans - - Payments on equipment loans ) ) ) Proceeds from business loans - - Payments on business loans - ) ) Proceeds from stock option exercises / warrants Proceeds from issuance of Series A convertible preferred stock - - Proceeds from issuance of Series A-1 convertible preferred stock - - Proceeds from issuance of Series B convertible preferred stock - - Proceeds from issuance of Series C convertible preferred stock - - Proceeds from issuance of common stock in initial public offering, net of offering costs - - Borrowings under the Mississippi Development Authority loan - - Payments on Mississippi Development Authority loan ) - ) Borrowings under the Alberta Lenders/Khosla term loan Debt issuance costs - ) ) Financing of insurance premium - Net cash provided by financing activities Effect of exchange rate on cash and cash equivalents - - ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents Beginning of period - End of period $ $ $ See accompanying notes to consolidated financial statements 10 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Cash Flows (continued) (Unaudited) Nine Months Ended September 30, Non-cash investing and financing activities Change in accrued purchase of property, plant and equipment $ ) $ Debt discount amortization $ $ Options exercised $ 2 $ 16 Capitalization of paid-in-kind interest $ $ Issuance of warrants in connection with Alberta Lenders/Khosla term loan $ $ Accrued capitalized interest expense payable $ - $ Capitalization of prepaid builders risk insurance $ - $ Accrued fees payable $ - $ See accompanying notes to consolidated financial statements 11 KiOR, Inc. (A development stage enterprise) Notes to Consolidated Financial Statements (Unaudited) 1. Organization and Operations of the Company Organization KiOR, Inc., a Delaware corporation (the “Company”), is a next-generation renewable fuels company based in Houston, Texas. The Company was incorporated and commenced operations in July 2007 as a joint venture between Khosla Ventures, an investment partnership, and BIOeCON B.V. The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiary KiOR Columbus, LLC (“KiOR Columbus”). KiOR Columbus was formed on October6, 2010. Nature of Business The Company has developed a proprietary catalytic process that allows it to produce cellulosic gasoline and diesel from abundant, lignocellulosic biomass. The Company’s cellulosic gasoline and diesel are true hydrocarbon fuels which are similar to their traditional petroleum-based counterparts, and yet we estimate they will result in over 60% less life cycle greenhouse gas emissions. In 2012, the Company completed construction of its first, initial-scale commercial production facility in Columbus, Mississippi. This facility is designed to produce up to 13 million gallons of cellulosic diesel and gasoline per year. During the fourth quarter of 2012, the Company successfully commissioned its proprietary biomass fluid catalytic cracking, or BFCC, operation at the Columbus facility, and produced its first “on specification” cellulosic intermediate oil in limited quantities. During the first quarter of 2013, the Company successfully commissioned the Columbusfacility's hydrotreater and fractionation units, and began the Company’s first cellulosic diesel and gasoline shipments in March 2013 and June 2013, respectively. The Company has gradually increased continuous production at its Columbus facility but has not yet reached “steady state” production. Development Stage Enterprise and Liquidity The Company must raise capital in one or more external equity and/or debt financings to fund the cash requirements of its ongoing operations for the next twelve months from October 31, 2013. In addition, it must raise substantial additional capital to fund its next commercial production facility. Other than the commitment to purchase up to an additional $7.5 million of Class A Common Stock by KV III and VNK, as defined below, the commitment by Gates, as defined below, to purchase an additional $7.5 million of Class A Common Stock and the Company’s put option with Khosla, as defined below, that the Company can exercise to sell shares of Class A common stock worth up to $35 million to Khosla, the Company has no committed sources of financing. All of the aforementioned commitments are contingent upon, among other things, the Company raising $400 million from one or more offerings, private placements or other financing transactions. The aggregate amount of such commitments ($50 million) and the $50 million raised in the closing of the first tranches of the Company’s October 2013 Note Purchase Agreement, as defined below, and Stock Purchase Agreement, as defined below, count towards the requirement to raise $400 million. The remaining $300 million in funds that must be raised are not yet committed. The lack of any additional committed sources of financing raises substantial doubt about the Company’s ability to continue as a going concern. The Company’s failure to timely obtain additional financing could require it to suspend some or all of its operations, would require it to delay and scale back its business plan, including its research and development programs and construction of its next commercial production facility, and would require it to reduce its headcount, overhead and other operating costs, each of which would have a material adverse effect on its business, prospects and financial condition. Further, failure to obtain additional external financing to fund construction of its next production facility would require it to delay, scale back or eliminate its construction plans for that facility and other future facilities, which would harm its business and prospects. Since inception, the Company has generated significant losses. As of September 30, 2013, the Company had an accumulated deficit of approximately $339.7 million and it expects to continue to incur operating losses through at least 2015 as it moves into the commercialization stage of its business. Commercialization of its technology will require significant capital and other expenditures, including costs related to ongoing efforts to achieve steady-state operations at its initial-scale commercial production facility and the construction of its next commercial production facility, which will require it to raise significant amounts of additional capital. On October 18, 2013, the Company entered into a Senior Secured Convertible Promissory Note Purchase Agreement that was amended on October 20, 2013 (the “October 2013 Note Purchase Agreement”) with Khosla Ventures III, LP (“KV III”), KFT Trust, Vinod Khosla, Trustee, (“Khosla”) and VNK Management, LLC (“VNK” and, collectively with Khosla and KV III, the “Purchasers”) and KV III in its capacity as agent for the Purchasers. The October 2013 Note Purchase Agreement contemplates two tranches of financing. The first tranche, which closed on October 21, 2013, consisted of the issuance of $42.5 million of senior secured mandatorily convertible notes due 2020 (the “Notes”) in exchange for a like amount of cash and approximately $53.2 million of Notes in exchange for a like amount of existing indebtedness outstanding under the Loan and Security Agreement, as defined in Note 7 – Long Term Debt
